      Case 2:18-cv-01228-HB Document 160 Filed 08/25/20 Page 1 of 1



               IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA
WARREN HILL, LLC.                    :              CIVIL ACTION
                                     :
          v.                         :
                                     :
SFR EQUITIES, LLC                    :              NO. 18-1228


                                   ORDER

          AND NOW, this 25th day of August, 2020, for the

reasons set forth in the foregoing Memorandum, it is hereby

ORDERED that:

           (1) the motion of Chicago Public Media, Inc. to

intervene and to obtain copies of all judicial records currently

under seal is GRANTED;

           (2) the motion of the Vendor Assistance Program LLC,

Bluestone Capital Markets LLC, Bluestone Finance LLC, and Bryan

Hynes to intervene is GRANTED but the motion to the extent it

seeks to block disclosure of judicial records is DENIED; and

           (3) the Clerk of Court shall unseal forthwith the

documents filed under docket entry numbers 38, 43, 44, 45, 46,

47, 52, 57, 66, 73, 74, 76, 78, 79, 80, 81, 83 and 84.


                                 BY THE COURT:


                                 /s/ Harvey Bartle III
                                 __________________________________
                                                               J.
